Exhibit 10.45






COLLECTORS UNIVERSE, INC.
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is entered into as of July 31,
2009 by and between DAVID G. HALL (hereinafter referred to as “Executive”), and
COLLECTORS UNIVERSE, INC., a Delaware corporation (hereinafter referred to as
the “Company”), pursuant to the Company’s 2006 Equity Incentive Plan (the
“Plan”).


R E C I T A L S:


A.           Executive is the President and a director of the Company and in
those capacities has rendered and is continuing to render services to, for and
on behalf of the Company.


B.           The Compensation Committee of the Company’s Board of Directors (the
“Committee”) (i) has adopted the Fiscal 2010 Management Incentive Plan (the
“Management Incentive Plan”), which provides for awards of restricted shares of
the Company’s common stock, under the Company’s 2006 Equity Incentive Plan (the
“Plan”), to be made to the three most senior executives of the Company and
(ii) by action of its members, has granted to Executive, effective as of
July 31, 2009, as award of 101,034 shares of the Company’s common stock, on the
terms and subject to the conditions and restrictions set forth hereinafter, to
provide incentives for Executive to remain in the Company’s service and to
devote his utmost efforts to the achievement by the Company, of the Performance
Goal (set forth hereinafter), all as more specifically provided in this
Agreement.


C.           Executive was notified, on July 31, 2009, of the aforementioned
award of such shares to him by the Committee.


A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the adequacy and receipt of which
is hereby acknowledged, the parties agree as follows:


1.  
Certain Definitions and Rules of Construction.

 
1.1     Definitions.  For purposes of this Agreement, the terms set forth below
in this Section 1 shall have the following respective meanings:
 
(a)   The term “Affiliate” when used with reference to the Company shall mean
any corporation, limited liability company, general partnership, joint venture
or limited partnership or other entity that controls or is controlled by, or is
under common control with the Company.  Accordingly, an Affiliate of the Company
shall include any such entity (i) that owns voting shares or other voting
securities of the Company or any other Affiliate thereof that entitle it to vote
in the election of, and enable it to elect, either directly or indirectly, at
least a majority of the Company’s directors (a “Parent”) and (ii) any such
entity with respect to which the Company is a general partner or owns shares or
other securities that entitle it to vote in the election of, and to elect,
either directly or through one or more other Affiliates, at least a majority of
the directors or persons holding similar positions with such entity (a
“Subsidiary”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)   The term “Code” means the Internal Revenue Code of 1986, as amended.
 
(c)   The term “Company” shall mean Collectors Universe, Inc., a Delaware
corporation and any Successor thereto.
 
(d)   The term “Consultant” shall mean any natural person who, in a capacity
other than as an employee or Director of the Company, renders bona fide advisory
or consulting services (whether on a full time or part time basis) to the
Company or any Affiliate, pursuant to a contract entered into directly with the
Company or any such Affiliate, provided, however, that the services so rendered
are not in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities.
 
(e)   The term “Continuous Service with the Company” shall mean (i) employment
by an Employer Entity (which shall be either the Company or an Affiliate
thereof), (ii) service as a member of the Board of Directors of the Company or
any Parent thereof, or (iii) service in the capacity of a Consultant to the
Company or any Affiliate thereof, which service is uninterrupted except by
reason of (x) vacations, (y) illnesses (other than permanent disability, as
defined in Section 22(e)(3) of the Code), or (z) leaves of absence that have
been approved in writing by the Company (each, an “Excused Absence”).  For
purposes of this Agreement, a cessation or termination of Executive’s Continuous
Service with the Company shall be deemed to have occurred if Executive ceases to
provide services to the Company and its Affiliates, in any of the capacities set
forth above in this Paragraph 1.1(e), for any reason other than an Excused
Absence.  Notwithstanding the foregoing, a termination or cessation of
Continuous Service of Executive shall not be deemed to have occurred if, within
not more than ten (10) days following the termination or cessation of
Executive’s service with the Company or any Affiliate thereof, in any one of the
capacities set forth above, Executive continues or commences the provision of
service to the Company or any Affiliate in any of the other capacities specified
above.
 
(f)    The term “Employer Entity” means the Company or any Affiliate thereof
that employs the Executive at any time during the term of this Agreement.
 
(g)   The term “Fiscal 2010” shall mean the year that commenced on July 1, 2009
and will end on June 30, 2010.


(h)   The term “Fiscal 2010 COI” means the consolidated continuing operating
income of the Company and its consolidated subsidiaries for Fiscal 2010,
determined in accordance with the same generally accepted accounting principles
that are applied by the Company’s independent registered public accountants in
their audit of the consolidated financial statements of the Company and its
Subsidiaries for Fiscal 2010 (the “2010 Financial Statements”), except that
there shall be excluded from the computation of such consolidated operating
income (i) all non-cash stock-based compensation costs, and (ii) all non-cash
impairment charges, if any, recognized in the Company’s 2010 Financial
Statements.


(i)    The term “Plan Performance Goal” means Fiscal 2010 COI in an amount at
least equal to ninety percent (90%) of the Fiscal 2010 COI that is set forth in
the Company’s Annual Operating Plan for Fiscal 2010 as approved by the Company’s
Board of Directors at its meeting on May 21, 2009.  Notwithstanding the
foregoing, however, at any time prior to the end of Fiscal 2010, the
Compensation Committee may adjust or change the Plan Performance Goal to reflect
the occurrence of (i) any extraordinary event, (ii) any material corporate
transactions, (iii) any material changes in corporate capitalization, accounting
rules or principles or in the Company’s methods of accounting, (iv) any material
changes in applicable law, or (v) any other material change or event of similar
nature (each, an “Extraordinary Event”), but only if any such Extraordinary
Event was not reasonably
 
 
 
2

--------------------------------------------------------------------------------

 
foreseeable at the time the Plan Performance Goal then in effect under this 2010
Incentive Plan had been established and would, in the sole opinion of the
Committee (x) make it unlikely that Plan Performance Goal will be achieved or
(y) make it likely that the Plan Performance Goal would be achieved solely by
reason of occurrence of such Extraordinary Event.  Notwithstanding the
foregoing, however, the occurrence of changes in the competitive environment or
changes in economic or market conditions in the Company’s markets, whether or
not expected or reasonably foreseeable, shall not by themselves constitute
Extraordinary Events that may be the basis of a change in the Plan Performance
Goal.


(j)    The term “Securities Law Restrictions” shall mean restrictions on the
transferability of the Shares under applicable federal or state securities laws.


(k)   The term “Successor” mean any entity that (i) is the surviving entity in a
merger or consolidation with or other statutory reorganization of the Company in
which the separate existence of the Company ceases, whether or not such merger,
consolidation or reorganization results in a Change of Control of the Company or
(ii) becomes the Parent of the Company by reason of its direct or indirect
acquisition of voting securities of the Company representing the power to vote,
directly or indirectly, in the election of directors of the Company and to elect
at least a majority thereof, or (iii) acquires all or substantially all of the
assets of the Company (whether or not such transaction constitutes a Change of
Control of the Company).


(l)    The term “Termination for Good Reason” shall mean a termination by
Executive of his employment with his Employer Entity due to the taking of a Good
Reason Action (as defined in Exhibit A hereto), provided such termination meets
the conditions expressly set forth in Exhibit A.
 
(m)   The term “Termination Without Cause by the Company” shall mean a
termination, by the Company or Executive’s Employer Entity (if other than the
Company), of Executive’s employment for any reason other than (i) the death or
disability of Executive or (ii) the Misconduct of Executive (as defined in
Exhibit A hereto), provided that Executive does not continue in the service of
the Company or any of its Affiliates thereafter).


(n)   The term “Unvested Shares” shall mean those of the Shares issued hereunder
that are or remain subject the Company’s Reacquisition Rights under Section 5 of
this Agreement.
 
(o)   The term “Vested Shares” shall mean those of the Shares issued pursuant
hereto that have ceased to be subject to the Company’s Reacquisition Rights
under Section 5 of this Agreement.
 
(p)   The term “Vesting Conditions” shall mean the conditions set forth in
Section 4 hereof that must be satisfied for any or all of the Unvested Shares to
become Vested Shares.
 
1.2          Definitions of Certain Other Terms.  Other terms used in this
Agreement with initial capital letters that are not defined in Section 1.1 above
shall have the respective meanings given to such terms elsewhere in this
Agreement or in the Plan.
 
1.3          Rules of Construction.  The provisions of this Agreement will not
be construed against a party by reason of the fact that such party or its
counsel was the principal draftsman of this Agreement or such
provisions.  Unless the context otherwise requires: (i) words importing the
singular include the plural and vice versa; (ii) words importing gender include
all genders; (iii) the terms “include” and “including” shall mean “include
without limitation” or “including but not limited to” and (iii) unless the
context clearly indicates otherwise, the terms “herein,” “hereof,” “hereto,”
“hereinafter” and “hereunder” and any similar terms shall refer to this
Agreement as a whole and not to the section, subsection, paragraph or clause
where such term appears.
 
 
 
3

--------------------------------------------------------------------------------

 
1.4          Headings. The Section, subsection and paragraph and any other
headings in this Agreement have been inserted for convenience of reference only
and shall not affect the construction or interpretation or the application of
any of the terms or provisions of this Agreement.
 
2.             Issuance of Shares.  The Company hereby irrevocably offers to
issue to Executive an aggregate of one hundred and one thousand thirty-four
(101,034) shares of its common stock (the “Shares”), on the terms and subject to
the conditions and the restrictions and the Company’s Reacquisition Rights set
forth herein.  Executive’s execution and delivery to the Company of this
Agreement, without condition or reservation of any kind whatsoever, together
with the Spousal Consent in the form accompanying this Agreement, duly executed
by Executive’s Spouse, , within ten (10) business days of July 31, 2009, the
date as of which the Company executed this Agreement, shall constitute
Executive’s acceptance of this offer, on the terms and subject to such
conditions, restrictions and the Company Reacquisition Rights, and this
Agreement shall thereupon represent a binding and enforceable agreement of the
parties.
 
3.           Consideration.  Executive acknowledges and agrees that he is not
paying or providing any consideration (monetary or other) to the Company for the
issuance of the Shares to him pu rsuant to Section 2 above.  Instead, the
Company is entering into this Agreement as an inducement to Executive to remain
in the Company’s Continuous Service and to devote his utmost efforts to the
achievement of the Plan Performance Goal and the satisfaction of the other
Vesting Conditions, which shall constitute good and valuable consideration for
the obligations of and the performance of this Agreement by the Company in
accordance with and on the terms and subject to the conditions set forth herein;
provided, however, that it is further acknowledged and agreed by Executive that
the only consideration to be received by the Company for or in respect of the
vesting of any of the Shares under Section 4 and the termination of its
Reacquisition Rights under Section 5 hereof with respect to any Unvested Shares
shall be the satisfaction of the Vesting Conditions.
 
4.           Vesting of Shares.  Subject to the following terms and satisfaction
of the Vesting Conditions set forth below in this Section 4, the Shares shall
vest (that is, become Vested Shares) in four (4) annual installments, the first
three (3) of which shall each be in the amount of 25,258 of the Shares, with the
fourth and final installment in the amount of 25,260 shares, as follows:
 
4.1          Time-Vested Shares.  If and only if no cessation of Executive’s
Continuous Service (as defined above) has occurred prior to July 31, 2010, then,
on of that date, the initial installment of 25,258 of the Shares shall become
Vested Shares and shall, therefore, cease to be subject to the Company’s
Reacquisition Right and the other restrictions contained in this Agreement,
other than any applicable Securities Law Restrictions.
 
4.2          Performance-Vested Shares.  If a determination is made by the
Administrator (as defined in the Plan) that Company has achieved the Plan
Performance Goal and:
 
(a)    the Executive has been in the Continuous Service of the Company or any
other Employer Entity between the date hereof and July 31, 2010, inclusive,
then, on the date such determination is made, or July 31, 2010 (whichever is
late), the second installment of 25,258 of the Shares shall become Vested Shares
and shall thereupon cease to be subject to the Company’s Reacquisition Right and
the other restrictions contained in this Agreement, other than any applicable
Securities Law Restrictions;
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b)    the Executive has remained in the Continuous Service of the Company or
any other Employer Entity between the date hereof and June 30, 2011, inclusive,
the third installment of 25,258 of the Shares shall, on June 30, 2011, become
Vested Shares and shall thereupon cease to be subject to the Reacquisition Right
of the Company and the other restrictions contained in this Agreement, other
than any applicable Securities Law Restrictions;
 
(c)    the Executive has remained in the Continuous Service of the Company or
any other Employer Entity between the date hereof and June 30, 2012, inclusive,
then, the fourth and final installment of 25,260 of the Shares shall, on
June 30, 2012, become Vested Shares and shall thereupon cease to be subject to
the Reacquisition Right of the Company and the other restrictions contained in
this Agreement, other than any applicable Securities Law Restrictions.
 
4.3           Effect of a Termination of Executive’s Employment Without Cause or
for Good Reason.  Notwithstanding anything to the contrary that may be contained
elsewhere in this Agreement, if there occurs a Termination Without Cause or a
Termination for Good Reason of Executive’s employment with the Company or any
Affiliate thereof at any time that any of the Shares are Unvested Shares, and
Executive does not continue in the Continuous Service of the Company or any of
its Affiliates thereafter, then such Unvested Shares shall thereupon become
Vested Shares without the necessity of any action by the Company or Executive.
 
4.4           Effect of Change of Control.  If a Change of Control (as defined
in the Plan) occurs, while any of the Shares continue to be Unvested Shares,
then the applicable provisions of Section 11 of the Plan shall govern the
vesting of any Unvested Shares by reason of such Change of Control.


5.             Reacquisition and Reconveyance of Unvested Shares upon a
Termination of Continuous Service.
 
5.1           Reacquisition Rights.  Notwithstanding anything to the contrary
that may be contained elsewhere in this Agreement, the Company shall have the
right to reacquire some or all of the Unvested Shares (the “Reacquisition
Right”), as follows:
 
(a)    Termination of Continuous Service Prior to July 31, 2010.  The Company
shall have the right (but not the obligation) to exercise its Reacquisition
Right to reacquire all 101,034 Unvested Shares or such lesser number thereof as
the Administrator deems in its sole and absolute discretion to be appropriate,
in the event that there is a cessation or termination of Executive’s Continuous
Service (other than by reason of a Termination Without Cause or a Termination
for Good Reason) prior to July 31, 2010.
 
(b)    Failure of Plan Performance Goal.  If Executive has remained in the
Continuous Service of the Company through July 31, 2010, but it is determined by
the Administrator that the Company has failed to achieve the Plan Performance
Goal, then, the Company shall become entitled to exercise its Reacquisition
Rights to reacquire all of the then remaining 75,776 Unvested Shares or such
lesser number thereof as the Administrator deems in its sole and absolute
discretion to be appropriate.
 
(c)    Cessation of Continuous Service After Achievement of Performance
Goal.  If the Administrator has determined that the Performance Goal has been
achieved, but:
 
 
 
5

--------------------------------------------------------------------------------

 
 
(i)    Executive ceases to remain in the Company’s Continuous Service through at
least June 30, 2011 (other than by reason of a Termination Without Cause or a
Termination for Good Reason), the Company shall become entitled to exercise its
Reacquisition Right to acquire all of the then remaining 50,518 Unvested Shares
or such lesser number thereof as the Administrator deems in its sole and
absolute discretion to be appropriate; or


(ii)    Executive’s Continuous Service ceases after June 30, 2011, but prior to
July 1, 2012 (other than by reason of a Termination Without Cause or a
Termination for Good Reason), the Company shall become entitled to exercise its
Reacquisition Right to acquire all of the then remaining 25,260 Unvested Shares
or such lesser number thereof as the Administrator deems in its sole and
absolute discretion to be appropriate.


5.2           Consideration for Repurchase Right.  It is expressly agreed by
Executive that, since Executive is not making any monetary payment or incurring
any monetary obligation to the Company for the issuance of the Shares and
satisfaction of the Vesting Conditions is a condition precedent to and the only
consideration for the vesting of the Shares, no purchase price or other
consideration shall be payable to Executive by the Company for the Company’s
reacquisition of any of the Unvested Shares pursuant to Section 5.1 hereof.


5.3           Procedure for Exercise of Reacquisition Right.  For sixty (60)
days after the effective date of the cessation of Executive’s Continuous Service
or the failure of the Plan Performance Goal, as the case may be, the Company may
exercise the Reacquisition Right by giving Executive, or any Permitted Assign
(as defined in Section 6 below) of Executive who has acquired ownership of any
of the Unvested Shares, written notice (a “Reacquisition Notice”) of the number
of the then Unvested Shares which the Company is entitled, pursuant to
Section 5.1, and has elected to reacquire (the “Reacquisition Shares”).
 
5.4           Settlement and Closing of Reacquisition.  If the Company has
elected to exercise its Reacquisition Right as to part or all of the then
Unvested Shares within the 60-day period described above, then, within ten (10)
business days following the date of the Reacquisition Notice, Executive or his
Permitted Assigns (as the case may be) shall deliver or cause to be delivered to
the Company (i) the certificate(s) representing the Reacquisition Shares,
together with a stock assignment separate from certificate, duly endorsed in
blank, in full reconveyance and transfer of such Reacquisition Shares to the
Company, or any Company Assignee (as the case may be) pursuant to this Section 5
and (ii) such other documents and instruments, including any agreements, that
the Company may request to evidence and effectuate (x) the reconveyance and
transfer of the Reacquisition Shares to the Company or the Company Assignee, if
any, free and clear of any and all claims, liens, pledges, security interests,
options, encumbrances and adverse interests of any kind or nature whatsoever
(collectively, “Liens and Encumbrances”) and (y) the termination and release by
Executive (and his Permitted Assigns, if any) of all rights, title and interest
in and to and all claims of any nature whatsoever that Executive or his
Permitted Assigns may have or may assert with respect to such Reacquisition
Shares.  Such additional documents and instruments may include written
representations and warranties by the Executive and his Permitted Assigns (if
any) that, upon such reconveyance and transfer, the Company shall become the
beneficial and record owner of such Unvested Shares, free and clear of any and
all Liens and Encumbrances and a release agreement, in such form as the Company
may request, forever releasing the aforementioned rights and claims.  Executive,
on his behalf and on behalf of any Permitted Assigns to whom he may transfer any
of the Unvested Shares in accordance with Section 6 below, hereby irrevocably
appoints the Company as attorney-in-fact for Executive and his Permitted Assigns
(if any) and irrevocably grants to the Company a power of attorney, with full
power of substitution and resubstitution, to take such actions and to execute
and deliver such documents and instruments, in the name and on behalf of
Executive or any of his  Permitted Assigns, as the Company deems necessary,
appropriate or desirable to effectuate such reconveyance and transfer of the
Reacquisition Shares to the
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
         5.5           Deposit of Unvested Shares and Dividends; Voting Rights.
 
(a)    Deposit of Unvested Shares.  Upon Executive’s acceptance of the Company’s
offer to issue the Shares to Executive within the time period and in the manner
provided in Section 2 of this Agreement, Executive shall deposit or cause to be
deposited with the Company, or such person or entity as the Company may
designate in writing, the certificate or certificates (as the case may be)
representing all of the Unvested Shares, together with a stock assignment
separate from certificate duly executed by Executive, in blank, which shall be
held by the Company or such designated person, as the case may be, until such
Unvested Shares have become Vested Shares.
 
(b)    Dividends and Distributions.  If the Company pays any dividends or
distributions, whether in cash, stock or other property, to all of the holders
of the Company’s outstanding shares at a time when any of the Shares are
Unvested Shares, the dividends or distributions that would otherwise be payable
to Executive on or in respect of such Unvested Shares shall not be distributed
to Executive, but shall be deposited in a segregated bank account maintained on
the Company’s behalf by the transfer agent for the Company’s common stock or a
bank or other depository institution as may be designated by the Company (the
“Deposit Account”).  Upon the vesting of any Unvested Shares, any dividends or
distributions that had previously been declared on such Shares and deposited in
the Deposit Account shall be distributed to Executive or, if any such Shares had
been transferred to a Permitted Assign, to that Assign in accordance with its
interests in such Shares.  If, on the other hand, any of such Unvested Shares
are reacquired by the Company pursuant to Section 5.1 hereof, then,
notwithstanding anything to the contrary that may be contained in this
Agreement, the dividends and distributions declared on those reacquired Unvested
Shares shall revert and be returned to the Company and neither the Executive nor
any of his Permitted Assigns shall have any rights therein or claims thereto.
 
(c)    Voting Rights.  Unless and until any Unvested Shares are reacquired
pursuant to Section 5.1 hereof, Executive (or any of his Permitted Assigns, as
the case may be) shall be entitled to vote such Unvested Shares to the same
extent as if they were Vested Shares.
 
5.6          Assignment by the Company.  The Company may assign its
Reacquisition Right, in whole or in part, without the consent of the Executive
to any person or entity (a “Company Assignee”).  In the event of any such
assignment, the Company shall give written notice thereof to Executive, provided
that the failure to give such notice shall not invalidate any such assignment or
preclude the exercise of the Company’s Reacquisition Rights or any other rights
of the Company hereunder by any such Company Assignee.
 
6.             Restrictions on Transferability of the Unvested Shares.  Unvested
Shares may not be sold, transferred, pledged or hypothecated, or otherwise
disposed of or encumbered, except that Unvested Shares may be transferred to
Executive’s estate or heirs upon his death in accordance with the laws of
descent and distribution or to his former spouse pursuant to a qualified
domestic relations order issued by
 
 
 
7

--------------------------------------------------------------------------------

 
 
a court in settlement of marital property rights (each such person to whom any
of the Unvested Shares are transferred, a “Permitted Assign”).  Any Unvested
Shares that are transferred to a Permitted Assign as provided in this Section 6,
shall remain subject to all of the terms, conditions and restrictions of this
Agreement, including the Company’s Reacquisition Rights under Section 5, and any
Permitted Assign shall, as a condition precedent to the effectiveness of any
such transfer of any of the Unvested Shares, execute and deliver to the Company
an instrument, in a form reasonably acceptable to the Company, by which such
Permitted Assign shall agree to comply with, and which shall provide that the
Unvested Shares being assigned or transferred to the Permitted Assign shall
remain subject to, all of the terms, restrictions and conditions of, this
Agreement.  If the foregoing condition is not satisfied, the purported transfer
to such Permitted Assign shall be null and void ab initio and of no force or
effect, and the Company shall not be required to recognize such assignment or
transfer.  Any stock certificates evidencing any Unvested Shares to be reissued
in the name of any Permitted Assign shall bear a restrictive legend
substantially in the form of Exhibit B hereto for so long as such Shares remain
Unvested Shares and, upon the issuance of such Unvested Shares such Permitted
Assign shall deposit or caused to be deposited each such stock certificate,
together with a stock assignment separate from certificate duly executed, in
blank, by such Permitted Assign.
 
7.             Issuance of Certificates upon Vesting of Shares.  If any of the
Unvested Shares have become Vested Shares, then, as soon as practicable
thereafter, the Company shall issue or cause to be issued to Executive or his
Permitted Assigns (if any) one or more stock certificates, in the name of the
Executive or such Permitted Assigns (as the case may be), evidencing his or such
Permitted Assigns’ ownership of those Vested Shares, free of the restrictive
legend set forth in Exhibit B hereto; provided, however, that if Executive or
any such Permitted Assign is a director or executive officer of, or owns
beneficially, more than 10% of the Company’s outstanding shares of common stock,
at the Company’s election that certificate may bear a legend to the effect that
any sale, transfer, pledge or other disposition of any of such Shares may be
made only pursuant to a registration statement that has been filed with and
declared effective by the Securities Exchange Commission under, or an exemption
from the registration provisions of, the Securities Act of 1933, as amended, and
in compliance with any applicable state securities laws.
 
8.           Adjustments upon Changes in Capital Structure.  In the event that
the outstanding shares of common stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend, or other change in the
capital structure of the Company, then Executive or his Permitted Assigns, if
any, as the case may be, shall be entitled to exchange, for the stock
certificate(s) evidencing the then Unvested Shares, new or additional or
different shares of stock or securities, in order to preserve, as nearly as
practical, but not to increase, the benefits of Executive or such Permitted
Assigns under this Agreement, in accordance with the provisions of Section 11.1
of the Plan.  Such new, additional or different shares shall be deemed “Unvested
Shares” for purposes of this Agreement and subject to all of the terms and
conditions hereof, including the Company’s Reacquisition Rights under Section 5
hereof.
 
9.              
Limitation of Company’s Liability for Nonissuance; Nonpermitted Transfers.

 
9.1              The Company agrees to use its reasonable best efforts to obtain
from any applicable regulatory agency such authority or approval as may be
required in order to issue and sell the Shares to Executive pursuant to this
Agreement.  The inability of the Company to obtain, from any such regulatory
agency, authority or approval deemed by the Company’s counsel to be necessary
for the lawful issuance and sale of the Shares hereunder and under the Plan
shall relieve the Company of any liability in respect of the nonissuance or sale
of such Shares as to which such requisite authority or approval has not been
obtained.
 
 
 
8

--------------------------------------------------------------------------------

 
 
9.2              The Company shall not be required to:  (i) transfer on its
books any Shares of the Company which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement, or (ii) treat as
owner of such Shares or to accord the right to vote or to pay dividends or other
distributions to any transferee to whom such Shares shall have been so
transferred.
 
10.          Notices.  Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business,
Attention:  the Chief Financial Officer, and if to the Executive, at his or her
most recent address as shown in the employment or stock records of the Company.
 
11.          Binding Obligations.  All covenants and agreements herein contained
by or on behalf of any of the parties hereto shall bind and inure to the benefit
of the parties hereto and their successors and, in the case of the Company, any
Company Assignees and, in the case of Executive, any of his Permitted Assigns.
 
12.          Amendments and Waivers.  This Agreement may not be amended,
discharged or terminated other than by written agreement executed by the
parties.  No waiver by either party of any of its rights or the obligations of
the other party under this Agreement shall be effective unless such waiver is
set forth in a writing executed and delivered by the party purported to have
granted such waiver.  No such written waiver by a party shall constitute (i) a
waiver of the same rights or obligations in any other instance or (ii) any of
the other rights of such party or any of the other obligations of the other
party under this Agreement unless the written waiver expressly provides
otherwise.
 
13.          Assignment.  Executive shall have no right, without the prior
written consent of the Company, to (i) sell, assign, mortgage, pledge, grant
options with respect to or otherwise transfer any interest or right created by
or under this Agreement, or (ii) delegate his duties or obligations under this
Agreement, except as otherwise permitted under and to the extent set forth in
Section 6 hereof.
 
14.          Severability.  Should any provision or portion of this Agreement be
held to be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding and shall remain
in full force and effect.
 
15.          Counterparts.  This Agreement may be executed in one or more
counterparts, and each of such executed counterparts, and any photocopies or
facsimile copies thereof, shall constitute an original of this Agreement, but
all of which, when taken together, shall constitute one and the same instrument.
 
16.          Applicable Law and Equitable Remedies.  This Agreement shall be
construed in accordance with the laws of the State of California without
reference to choice of law principles, as to all matters, including, but not
limited to, matters of validity, construction, effect or performance.  In the
event of a breach or threatened breach by Executive, or any of his Permitted
Assigns, of any of their obligations under this Agreement, including the
obligations set forth in Sections 5 and 6 of this Agreement, then, without
limiting any other rights or remedies that the Company may have at law or in
equity or otherwise, the Company shall be entitled to obtain temporary,
preliminary and permanent injunctive relief to cause Executive or his Permitted
Assigns (as the case may be) to halt any such breach or to prevent any
threatened breach from taking place, and an order of specific performance of the
obligation or obligations being breached or threatened to be breached, without
the necessity of having to post a bond or other security as a condition to the
issuance or maintenance of any such equitable relief.
 
 
 
9

--------------------------------------------------------------------------------

 
 
17.           No Agreement to Employ.  The right of the Company or any of its
Affiliates to terminate, at will, the Executive’s employment with the Company or
any such Affiliates at any time (whether by dismissal, discharge or otherwise),
with or without Cause, is specifically reserved, subject to the provisions of
Section 4.3 and the applicable terms of any other written employment or other
agreements to which the Company and Executive may be a party.
 
18.            “Market Stand-Off” Agreement.  Executive agrees, and each of his
Permitted Assigns, if any, will agree, in connection with any registration of
the Company’s securities that, upon the request of the Company or the
underwriters managing any public offering of the Company’s securities, Executive
and any such Permitted Assign will not sell or otherwise dispose, in whole or in
part, of any of the Shares, whether Vested or Unvested, without the prior
written consent of the Company or such underwriters, as the case may be, for a
period of time (not to exceed 180 days) from the effective date of such
registration as the Company or the underwriters may specify.
 
19.            Entire Agreement.  This Agreement, together with the Exhibits
hereto and the applicable provisions of the Plan, constitute the entire
agreement and understanding of the Company and Executive with respect to, and
supersede all other contemporaneous or prior agreements and understandings, oral
or written, between the Company and Executive relating to, the subject matter of
this Agreement.  In the event of any conflict between any of the terms or
provisions of this Agreement and any terms or provisions of the Plan, then, in
such event, the terms of the Plan shall govern over the conflicting terms of
this Agreement.
 
20.           Tax Elections.  Executive understands that Executive (and not the
Company) shall be responsible for the Executive’s own tax liability that may
arise as a result of the acquisition or vesting of the Shares.  Executive
acknowledges and represents and warrants that (i) the Company is not providing
and has not provided any tax advice to Executive with respect to the acquisition
by Executive of the Shares or any tax elections available to him in respect
thereof and he is relying solely on his own personal tax advisors for such
advice; (ii) Executive has considered the advisability of all tax elections in
connection with the acquisition of the Shares, including the making of an
election under Section 83(b) under the Internal Revenue Code of 1986, as amended
(“Code”); and (iii) the Company has no responsibility for the making of such
Section 83(b) election or any other tax elections, whether under federal or
state laws or regulations.  In the event Executive determines to make a Section
83(b) election, Executive agrees to timely provide a copy of the election to the
Company as required under the Code.
 
21.           Attorneys’ Fees.  If any party shall bring an action in law or
equity against the other to enforce or interpret any of the terms, covenants and
provisions of this Agreement, the prevailing party in such action shall be
entitled to recover reasonable attorneys’ fees and costs from the other party.
 
 
 
 
 
[Signature Page Follows]
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




THE COMPANY:
 
EXECUTIVE:
     
COLLECTORS UNIVERSE, INC.
         
By:  /s/ JOSEPH J. WALLACE
 
/s/ DAVID G. HALL
     
Name:  Joseph J. Wallace
 
David G. Hall
   
(Print Name)
Title: Chief Financial Officer
       
Address:                                                     
           



 
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A




DEFINITIONS OF GOOD REASON ACTION AND MISCONDUCT




For purposes of this Agreement the following terms shall have the respective
meanings set forth below:


1.           The term “Good Reason Action” shall mean the occurrence of any of
the following:


(a)           Reduction or Adverse Change of Authority and
Responsibilities.  The Employer Entity (whether that is the Company or any
Affiliate thereof) materially reduces Executive's authority, duties or
responsibilities with the Employer Entity, unless such reduction is made as a
consequence of (i) any acts or omissions of Executive which would entitle
Employer to terminate Executive’s employment for Misconduct (as defined below in
this Exhibit A), or (ii) Executive’s permanent disability, as defined in
Section 22(e)(3) of the Code);


(b)           Material Reduction in Salary.  The Company or Employer Entity
materially reduces Executive's base salary or base compensation below the amount
thereof as in effect on the day prior to the such action, unless such reduction
is made (i) as part of an across-the-board cost-cutting measure that is applied
equally or proportionately to all senior executives of the Employer Entity,
rather than discriminatorily against Executive, or (ii) as a result of any acts
or omissions of Executive which would entitle Employer to terminate Executive’s
employment for Misconduct, or (iii) by and at the election of the Employer as a
result of Executive’s disability;


(c)           Relocation.  Company or Employer Entity relocates Executive’s
principal place of employment to an office (other than the headquarters offices
of the Company or the Employer Entity) located more than thirty (30) miles from
Executive’s then principal place of employment (other than for temporary
assignments or required travel in connection with the performance by Executive
of his duties for the Employer Entity); or


(d)           Breach of Material Employment Obligations.  The Company commits a
breach of any of its material obligations to Executive under this Agreement or
there is a breach by the Company or the Employer Entity of any of such party ‘s
material obligations under any employment agreement it may have with Executive
as of the date of this Agreement or at any time thereafter, which breach
continues uncured for a period of thirty (30) days following written notice
thereof from Executive.


PROVIDED, HOWEVER, that, notwithstanding anything to the contrary that may be
contained above in this Section 1 or elsewhere in this Agreement the following
conditions must be satisfied in order for such termination of employment to
constitute a Termination for Good Reason and for the Unvested Shares to become
Vested Shares by reason of the taking or occurrence of any of the Good Reason
Actions set forth above:  (i) Executive shall not have consented to the taking
of any such Good Reason Action by the Company or the Employer Entity (as the
case may be), (ii) within ten (10) calendar days immediately following the date
that Executive is first notified in writing by the Company or such other
Employer Entity (as the case may be) of the taking of such Good Reason Action,
Executive shall have given Employer a Good Reason Termination Notice (as
hereinafter defined), (iii) neither the Company nor the Employer Entity (if
other than the Company) shall have failed to rescind, or cure the adverse
effects on Executive of, such Good Reason Action within a period of thirty (30)
consecutive calendar days following the Company’s receipt of such Good Reason
Termination Notice (the “Cure Period”), (iv) Executive shall have, in fact,
terminated his employment with the Company or the Employer Entity, as the case
may be, and ceased altogether his Continuous Service with the Company and its
Affiliates within ten (10) calendar days after the expiration of the Cure
Period, and (v) neither the Company or the
 
 
 
12

--------------------------------------------------------------------------------

 
 
Employer Entity is required to take any of the above-described Good Reason
Actions in order to comply with any applicable laws or government regulations
or  any order, ruling, instruction or determination of any court or other
tribunal or any government agency having jurisdiction over the Company or any of
its Affiliates.


2.           The term “Good Reason Termination Notice” shall mean a written
notice from Executive to the Company stating that he is terminating his
Employment with the Employer Entity for Good Reason and also ceasing his
Continuous Service with the Company and any of its Affiliates to which he is
then providing services, and describing in reasonable detail the Good Reason
Action (as defined above) that has led Executive to terminate his employment
with the Company or other Employer Entity (as the case may be) for Good Reason.


3.           The term “Misconduct” shall mean:


(a)           The commission of any act of fraud, embezzlement or dishonesty by
Executive which materially and adversely affects the business of the Company or
any of its Affiliates;


(b)           Any unauthorized use or disclosure by Executive of confidential
information or trade secrets of the Company or any of its Affiliates;


(c)           The voluntary resignation by Executive of his employment with the
Company and any Affiliates of the Company or the refusal by Executive to perform
any material duties required of him if such duties are consistent with duties
customary for the position that he holds with the Company or any Affiliate
thereof;


(d)           Any material act or omission by Executive involving gross
negligence or intentional misconduct in the performance of Executive’s duties
to, or material deviation from any of the policies or directives of, the Company
or the acquiring or successor entity (or parent or any subsidiary thereof) that
adversely affects the business or public reputation of the Company or any of its
Affiliates;


(e)           Conduct on the part of Executive which constitutes the breach of
any statutory or common law duty of loyalty to the Company or any of its
Affiliates; or


(f)           Any illegal act by Executive which materially and adversely
affects the business or business reputation of the Company or any of its
Affiliates or any felony committed by Executive, as evidenced by his conviction
thereof or a plea of nolo contendere by Executive.


The definition of Misconduct shall not limit the grounds on which or the reasons
for which the Company or any of its Affiliates may terminate Executive’s
employment or his Continuous Service.
 
 
 
13

--------------------------------------------------------------------------------

 


EXHIBIT B
 


FORM OF RESTRICTIVE LEGEND


THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS STOCK CERTIFICATE IS
RESTRICTED UNDER, AND SUCH SHARES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF, EITHER IN WHOLE OR IN PART, EXCEPT AS AND TO THE LIMITED
EXTENT PERMITTED BY, THAT CERTAIN RESTRICTED STOCK AGREEMENT, DATED AS OF JULY
31, 2009, BETWEEN THE ISSUER OF THE SHARES AND THE HOLDER THEREOF, AND ANY
ATTEMPTED SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF ANY OF THE SHARES NOT
IN STRICT COMPLIANCE WITH THE PROVISIONS OF THAT AGREEMENT SHALL CONSTITUTE A
BREACH OF THAT AGREEMENT AND SHALL BE VOID AND INEFFECTIVE TO CONVEY ANY RIGHT,
TITLE OR INTEREST, OF ANY KIND OR NATURE, IN OR TO ANY OF THE SHARES.


 
 
 
14

--------------------------------------------------------------------------------

 
 
CONSENT AND RATIFICATION OF SPOUSE


The undersigned is the spouse of David G. Hall, who is a party to the attached
Restricted Stock Agreement (the “Agreement”), dated as of July 31, 2009.  I
hereby (i) consent to the execution and delivery of that Agreement by my spouse;
and (ii) ratify, approve, confirm and adopt, and agree to be bound by each and
every term and condition of, that Agreement, as if I had been a signatory to the
Agreement, with respect to the Shares (as defined in the Agreement) which are
the subject of said Agreement and in which I have or may have an interest,
including but not limited to, any community property interest therein.  I
understand that that the Agreement provides that the Shares are subject to
possible forfeiture or reacquisition by the Company, without the payment of any
consideration to my spouse or me, and I hereby also consent to the application
of those forfeiture and reacquisition provisions to any interest, including, but
not limited to, any community property interest, that I may have at any time in
the Shares.


I also acknowledge that I have been advised to obtain independent counsel to
represent my interests with respect to this Agreement and the Shares but that I
have declined to do so and I hereby expressly waive my right to such independent
counsel.
Date:  August __, 2009




/s/ ELLEN DENISE HALL
(Signature)
 
Ellen Denise Hall
(Print Name)
 
David G. Hall
(Print Name of Spouse that is a party to this Agreement)

 
 
 
 
15

--------------------------------------------------------------------------------

 